Citation Nr: 0000266	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  92-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a higher (compensable) rating for a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to August 
1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1991 RO decision which granted service 
connection and a noncompensable rating for a left knee 
disability; the veteran appealed for a higher rating.  A 
personal hearing was held before an RO hearing officer in 
September 1991.  In March 1993, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
returned to the Board in October 1996.  In January 1997, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by range of motion of 90 degrees flexion and 0 
degrees extension, and no subluxation or instability.


CONCLUSION OF LAW

The criteria for a rating higher than 0 percent for a left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1988 to August 
1990.  A review of his service medical records shows that he 
was treated for complaints of left knee pain.

At a February 1991 VA orthopedic examination, the veteran 
reported a history of an in-service left knee injury.  He 
complained of left knee swelling and pain, which was 
exacerbated by standing and walking.  He said he had frequent 
failing and locking of the knee while walking, which caused 
severe pain.  On examination, there was a mild to moderate 
limping gait.  There was no muscle atrophy, no swelling or 
deformity, and no limitation of motion.  There was moderate 
to severe crepitus with movements.  There was evidence of 
some laxity of both medial and lateral collateral ligaments.  
There was tenderness to examination and pressure over both 
ligaments.  An X-ray study showed no fracture, dislocation, 
or osseous articular soft tissue pathology.  There was a 
round calcific density in the medial epicondyle.  The 
diagnosis was a left knee injury by history.

In a March 1991 decision, the RO granted service connection 
for a left knee disability, with a noncompensable rating.

By a statement dated in April 1991, the veteran asserted that 
his left knee disability was manifested by frequent locking 
and swelling which impaired his ability to perform his job.  
He said he was unable to stand or walk for long periods of 
time.  He asserted that his VA examination was inadequate.

By a statement dated in May 1991, the veteran asserted that 
he had a deformity or calcification of his knee which caused 
limitation of motion and swelling.  He also complained of 
left knee pain.

VA outpatient treatment records dated from May 1991 to August 
1991 reflect treatment for complaints of left knee pain and 
swelling.  A May 1991 treatment note indicated that there was 
pain on the lateral and medial aspects of the knee, and pain 
upon standing.  The diagnosis was left knee pain; rule out 
meniscus problem.  On subsequent consultation examination of 
the left knee in August 1991, there was no swelling or 
erythema, and there was no crepitation on active range of 
motion.  There were multiple areas of tenderness to palpation 
in the medial and lateral joint lines.  Range of motion was 
full.  Anterior and posterior drawer tests were negative.  
Apley's compression test was positive for lateral meniscus 
and mild pain in the medial meniscus.  The diagnostic 
assessment was left knee pain for three years.  The examiner 
opined that the problem might be secondary to a partial 
meniscus tear which subsequently had resulted in left 
quadriceps and hamstring weakness due to a lack of exercise 
secondary to pain in the left knee.  An August 1991 
arthrogram of the left knee showed no bone or soft tissue 
abnormality, normal medial and lateral menisci without 
evidence of a meniscal tear, and a normal patella and 
cruciate ligaments.  There was a moderate-sized Baker's cyst.

At a September 1991 RO hearing, the veteran reiterated many 
of his assertions.  He stated that he received ongoing VA 
outpatient treatment for his knee condition.  He testified 
that he was unable to stand for long periods, as required in 
his job, as his knee occasionally locked and swelled up.  He 
said the knee made an audible click after it locked up, and 
reported knee pain.  He said he was performing physical 
therapy for his knee condition, and that he had missed work 
due to his left knee disability.

VA outpatient treatment records dated from October 1991 to 
May 1993 reflect episodic treatment for complaints of left 
knee pain.  A November 1991 orthopedic consultation shows 
that the veteran complained of occasional left knee locking, 
two episodes of patellar lateral dislocation associated with 
edema, and constant pain.  On examination, there was no 
erythema, edema, effusion, or crepitation.  An apprehension 
test was negative, Lachman's test was negative, and there was 
no antero-posterior or lateral instability.  There were no 
popliteal masses.  There was medial tibial epicondyle point 
tenderness.  There was no varus or valgus deformity.  An X-
ray study showed no degenerative joint disease and no 
epicondyle fracture.  The diagnosis was left knee pain with 
medial epicondyle tenderness on physical examination.  The 
examiner noted that there was no apparent bony pathology or 
meniscal tear on physical examination or on X-ray study.  
Additional tests were planned.  A February 1992 treatment 
note shows that the veteran had no complaints; on 
examination, there was mild muscle atrophy of the left 
quadriceps, full range of motion, and no joint line 
tenderness.  Lachman's test was negative.  A small mass was 
noted on palpation.  The diagnostic assessment was a Baker's 
cyst.  A June 1992 treatment note shows that the veteran 
reported that his left knee locked and caught and he was 
unable to freely use the knee and used a cane.  On 
examination, the knee was normal.  A July 1992 magnetic 
resonance imaging study (MRI) of the left knee shows that 
there was mild increased signal intensity within the 
posterior horn of the medial meniscus which did not extend to 
an articular surface, which was most consistent with myxoid 
changes.  There was no definite evidence of a meniscal tear.  
An August 1992 treatment note shows that the knee was within 
normal limits.

In March 1993, the Board remanded the veteran's claim to 
obtain VA medical records and for a VA examination.

VA outpatient treatment records dated from June to September 
1993 reflect treatment for complaints of left knee pain.  A 
June 1993 nursing note shows that the veteran reported severe 
left knee pain for the past few weeks, since an accident.  
The examiner noted that the veteran walked with a cane and 
his knee was reddened.  A June 1993 treatment note shows that 
the veteran was taking pain medication for his knee 
condition.  A September 1993 MRI of the left knee indicates 
that there was no significant abnormality.  

At a September 1993 VA orthopedic examination, the veteran 
complained of constant persistent severe pain in the left 
knee, accompanied by swelling.  He said his knee failed when 
he walked, causing him to fall.  On examination, there was an 
erect, left limp gait, assisted by a cane.  There was no 
muscle atrophy, no weakness, no evidence of swelling or knee 
effusion, and no evidence of knee instability.  There was 
painful movement which was within normal limits.  The 
examiner noted that a September 1993 MRI showed no 
significant abnormality.  The diagnosis was history of left 
knee injury.

In a subsequent orthopedic treatment note dated in September 
1993, the examiner noted that two MRIs showed no evidence of 
meniscal tears or cruciate ligament tears.  On examination, 
there was no effusion and no instability.  Range of motion 
was performed from 0 to 90 degrees, with pain.  A November 
1993 treatment note shows that an arthrogram was recommended 
to rule out any pathology.

In January 1997, the Board remanded the veteran's claim to 
obtain VA medical records and for a VA examination.

A March 1997 memorandum indicates that the veteran failed to 
report for a scheduled VA examination.  An associated 
computer print out shows the veteran twice failed to report 
for scheduled examinations in March 1997.

In an October 1999 written presentation, the veteran's 
representative requested that the case be remanded for a VA 
examination.


II.  Analysis

The Board finds that the veteran's claim, for a rating higher 
than 0 percent for his service-connected left knee 
disability, is well grounded.  38 U.S.C.A. § 5107(a).  All 
relevant facts have been properly developed to the extent 
possible and, therefore, the VA's duty to assist the veteran 
has been satisfied.  Id.  In this regard, the Board remanded 
the case in 1997 to develop the evidence on this issue, but 
the veteran failed to report for multiple scheduled 
examinations.  Veterans claiming benefits have an obligation 
to report for scheduled VA examinations.  The duty to assist 
is not a one-way street, and the veteran has not fulfilled 
his duty to cooperate in this matter.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997); 
Olson v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
As the veteran failed to report for multiple VA examinations 
scheduled to evaluate his service-connected left knee 
disability, his claim will be rated based on the evidence of 
record.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257.  A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. 
§ 4.31.
 
Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The medical evidence, including two MRIs, shows that there is 
no laxity of the veteran's left knee ligaments and that he 
has good stability of the knee, despite his lay assertions to 
the contrary.  The medical evidence does not show any recent 
recurrent subluxation or lateral instability of the left 
knee, as required for a rating under Code 5257.  Therefore 
the Board finds that a compensable rating under this code is 
not warranted.  38 C.F.R. § 4.31.

Range of motion of the left knee was normal on VA 
examinations in 1991 and 1993.  The most recent medical 
evidence relating to range of motion is dated in September 
1993, and demonstrates that left knee range of motion was 
from 0 to 90 degrees, with pain noted on motion.  The medical 
evidence shows that the veteran has complaints of chronic 
left knee pain, with no limitation of extension of the knee, 
and with some limitation of flexion.  See 38 C.F.R. § 4.71, 
Plate II (standard range of motion of the knee is from 0 
degrees extension to 140 degrees flexion).  The evidence does 
not show that the veteran has a compensable degree of 
limitation of motion of the left knee under Code 5260 or Code 
5261.  Additional limitation of motion due to pain on use or 
during flare-ups, to the extent required for a compensable 
rating, is not shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board again notes that 
the veteran failed to report for a scheduled VA examination 
in 1997, and thus additional evidence which might have 
supported his claim was not obtained. 

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for the service-
connected left knee disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

A compensable rating for a left knee disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

